Wade, C. J.
This case is controlled by the decision of the Supreme Court in the case of Barlow v. Americus, 146 Ga. 805 (92 S. E. 643). The municipal ordinance which prohibited any person from having in his possession within the corporate limits of the city of Dublin' alcoholic, malt, spirituous, or intoxicating liquors or other drinks which if drunk to excess will produce intoxication, for the purpose of sale or of illegally disposing of said liquors or other drinks, was superseded by the provisions of section 2 of the act of 1915 (Georgia Laws, 1915, Extraordinary Session, p. 77), and the jurisdiction of the municipality to punish for the offense of keeping intoxicating liquors for sale under the ordinance above referred to was extinguished by the 'said act of the legislature. The judge of the superior court therefore erred in refusing to sanction the certiorari, by which it was sought to bring into question the validity of the ordinance penalizing the storing of intoxicating liquors for the purpose of sale within the corporate limits of a municipality of this State.

Judgment reversed.


George and Lulce, concur.